Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1004 Filed 12/11/20 Page 1 of 60

                       UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 WINERIES OF THE OLD MISSION
 PENINSULA (WOMP) ASSOC.,
 a Michigan Nonprofit Corporation,
 BOWERS HARBOR VINEYARD
 & WINERY, INC., a Michigan
 Corporation, BRYS WINERY, LC,
 a Michigan Corporation, CHATEAU
 GRAND TRAVERSE, LTD,
 a Michigan Corporation, CHATEAU
 OPERATIONS, LTD, a Michigan
 Corporation, GRAPE HARBOR, INC.                  Case № 1:20-cv-01008-PLM-RSK
 a Michigan Corporation, MONTAGUE                 Hon. Paul L. Maloney
 DEVELOPMENT, LLC, a Michigan                     Mag. Ray S. Kent
 limited liability company, OV THE FARM, LLC
 a Michigan limited liability company,
 TABONE VINEYARDS, LLC. a Michigan
 Limited Liability Company, TWO LADS, LLC,
 a Michigan limited liability company,
 VILLA MARI LLC, a Michigan
 Limited Liability Company, WINERY
 AT BLACK STAR FARMS, L.L.C.,
 a Michigan Limited Liability Company,

              Plaintiff,
 vs.

 PENINSULA TOWNSHIP, a Michigan
 Municipal Corporation,

              Defendant.
 __________________________________________________________________

 MILLER, CANFIELD, PADDOCK                GREGORY M. MEIHN (P38939)
 AND STONE, PLC                           MATTHEW T. WISE (P76794)
 Joseph M. Infante (P68719)               FOLEY & MANSFIELD, P.L.L.P.
 Stephen M. Ragatzki (P81952)             Attorneys for Defendant
 Christopher J. Gartman (P83286)          130 E. 9 Mile Rd.
 99 Monroe Avenue NW, Suite 1200          Ferndale, MI 48220-3728
 Grand Rapids, MI 49503                   (248) 721-4200 / Fax: (248) 721-4201
 (616) 776-6333                           gmeihn@foleymansfield.com
 infante@millercanfield.com               mwise@foleymansfield.com
 gartman@millercanfield.com




 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1005 Filed 12/11/20 Page 2 of 60

             DEFENDANT PENINSULA TOWNSHIP’S
          ANSWER TO PLAINTIFFS TWO LADS, LLC AND
    BOWERS HARBOR VINEYARD AND WINERY, INC.'S COMPLAINT

          Defendant, PENINSULA TOWNSHIP (the “Defendant”), by and through its

 attorneys Foley & Mansfield, PLLP and in answer to Plaintiff Two Lads, LLC

 (“Two Lads”) and Bowers Harbor Vineyard & Winery, Inc.’s (“BHV”) Complaint,

 states as follows:

                                 INTRODUCTION

          1.   This matter relates to a set of ordinances governing the operation of

 wineries enacted by Peninsula Township which violate Plaintiffs’ Federal

 constitutional rights and violate Michigan law.

          RESPONSE: Defendant admits it has a set of ordinances governing the

 operation of wineries but denies that the same violate Plaintiffs’ Federal

 constitutional rights or violate Michigan law for the reason that it is untrue.

          2.   For more than a year, Plaintiffs and their counsel have attempted to

 work with Peninsula Township on these issues and Peninsula Township has

 admitted that the ordinances discussed below violate Plaintiffs’ constitutional

 rights and are preempted by Michigan law.

          RESPONSE: Defendant admits that it has attempted to negotiate with

 Plaintiffs regarding the subject ordinances but denies that it has admitted the

 same violate Plaintiffs’ Federal constitutional rights or violate Michigan law

 for the reason that it is untrue.




 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1006 Filed 12/11/20 Page 3 of 60


          3.   In the words of Defendant Peninsula Township’s attorney, the

 portions of the ordinances at issue “should be revised as it is, under the First

 Amendment standards, an invalid suppression of the Wineries’ First Amendment

 rights.”

          RESPONSE: Defendant admits that its counsel has provided opinions

 regarding to a subcommittee engaged in the negotiations with Plaintiffs, which

 said opinions have not been adopted by the Township Board, but denies that it

 has admitted the same violate any of Plaintiffs’ First Amendment rights for

 the reason that it is untrue.

          4.   He also concluded that portions of the ordinances “violate[] the

 Commerce Clause.”

          RESPONSE: Defendant admits that its counsel has provided opinions

 regarding these ordinances to a subcommittee engaged in the negotiations

 with Plaintiffs, which said opinions have not been adopted by the Township

 Board, but denies that it has admitted the same violate the Commerce Clause

 for the reason that it is untrue.

          5.   Finally, he concluded that portions of the ordinance are preempted by

 Michigan law.

          RESPONSE: Defendant admits that its counsel has provided opinions

 regarding these ordinances to a subcommittee engaged in the negotiations

 with Plaintiffs, which said opinions have not been adopted by the Township



                                          2
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1007 Filed 12/11/20 Page 4 of 60


 Board, but denies that it has admitted the same are preempted by Michigan

 law for the reason that it is untrue.

          6.   More than a year after this opinion was given, the illegal ordinances

 are still on the books and being enforced by Peninsula Township.

          RESPONSE: Defendant admits that its counsel has provided opinions

 regarding these ordinances to a subcommittee engaged in the negotiations

 with Plaintiffs, which said opinions have not been adopted by the Township

 Board and that they remain in effect in its jurisdiction, but denies the same

 are illegal as it is untrue.

                           JURISDICTION AND VENUE

          7.   This action arises under the United States Constitution and 42 U.S.C.

 § 1983.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 7.

          8.   The Court has subject-matter jurisdiction under 28 U.S.C. §§ 1331

 and 1343.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 8.

          9.   This Court has supplemental jurisdiction over the state law claims

 under 28 U.S.C. § 1367.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 9.

                                           3
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1008 Filed 12/11/20 Page 5 of 60


          10.   This Court has the authority to grant declaratory relief under 28

 U.S.C. §§ 2201 and 2202.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 10.

          11.   This Court has the authority to grant injunctive relief by Federal Rules

 of Civil Procedure 57 and 65.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 11.

          12.   Venue is proper in this Court under 28 U.S.C. § 1391(b) because (i)

 Peninsula Township is located in Grand Traverse County which is in this judicial

 district, and (ii) the events or omissions giving rise to Plaintiffs’ claims occurred in

 this judicial district.

          RESPONSE: Defendant admits that Peninsula Township is located in

 Grand Traverse County but lacks knowledge or information sufficient to

 form a belief as to the truth of the remaining allegations of paragraph 12.

          13.   Plaintiffs’ claim for attorneys’ fees and costs is authorized by 42

 U.S.C. § 1988.

          RESPONSE: Defendant denies as untrue the allegations in paragraph

 13 and leaves the Plaintiffs’ to their proofs.

                                     THE PARTIES




                                             4
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1009 Filed 12/11/20 Page 6 of 60


         14.   Wineries of Old Mission Peninsula (WOMP) Assoc. (“WOMP”) is a

 Michigan non-profit corporation with its principal place of business in Peninsula

 Township, Grand Traverse County, located in the Western District of Michigan.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 14.

         15.   Bowers Harbor Vineyard & Winery, Inc. (“Bowers Harbor”) is a

 Michigan Corporation with its principal place of business in Peninsula Township,

 Grand Traverse County, located in the Western District of Michigan.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 15.

         16.   Brys Winery, LC (“Brys”) is a Michigan Corporation with its

 principal place of business in Peninsula Township, Grand Traverse County, located

 in the Western District of Michigan.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 16.

         17.   Chateau Grand Traverse, LTD, (“Grand Traverse”) is a Michigan

 Corporation with its principal place of business in Peninsula Township, Grand

 Traverse County, located in the Western District of Michigan.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 17.

         18.   Chateau Operations, LTD, is a Michigan Corporation which operates

 a winery under the trade name Chateau Chantal (“Chateau Chantal”) with its
                                         5
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1010 Filed 12/11/20 Page 7 of 60


 principal place of business in Peninsula Township, Grand Traverse County, located

 in the Western District of Michigan.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 18.

         19.   Grape Harbor, Inc. is a Michigan Corporation which operates a

 winery under the trade name Peninsula Cellars (“Peninsula Cellars”) with its

 principal place of business in Peninsula Township, Grand Traverse County, located

 in the Western District of Michigan.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 19.

         20.   Montague Development, LLC is a Michigan Limited Liability

 Company, operating under the trade name Hawthorne Vineyards (“Hawthorne”) with

 its principal place of business in Peninsula Township, Grand Traverse County,

 located in the Western District of Michigan.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 20.

         21.   OV the Farm, LLC is a Michigan limited liability company which

 operates a winery under the trade name Bonobo Winery (“Bonobo”) with its

 principal place of business in Peninsula Township, Grand Traverse County, located

 in the Western District of Michigan.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 21.

                                           6
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1011 Filed 12/11/20 Page 8 of 60


         22.   Tabone Vineyards, LLC (“Tabone”) is a Michigan Limited Liability

 Company with its principal place of business in Peninsula Township, Grand

 Traverse County, located in the Western District of Michigan.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 22.

         23.   Two Lads, LLC, (“Two Lads”) is a Michigan Limited Liability

 company with its principal place of business in Peninsula Township, Grand

 Traverse County, located in the Western District of Michigan.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 23.

         24.   Winery at Black Star Farms, L.L.C. (“Black Star”) is a Michigan

 Limited Liability Company with its principal place of business in Peninsula

 Township, Grand Traverse County, located in the Western District of Michigan.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 24.

         25.   Villa Mari LLC is a Michigan Limited Liability Company which

 operates a winery under the trade name Mari Vineyard (“Mari”) with its principal

 place of business in Peninsula Township, Grand Traverse County, located in the

 Western District of Michigan.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 25.



                                         7
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1012 Filed 12/11/20 Page 9 of 60


          26.   Peninsula Township is located in Grand Traverse County,

 Michigan, with its offices located at 13235 Center Rd., Traverse City, MI 49686.

          RESPONSE: Defendant admits the allegations in paragraph 26.

                            FACTUAL ALLEGATIONS

          27.   Peninsula Township is located near Traverse City, Michigan, and

 comprises Old Mission Peninsula.

          RESPONSE: Defendant admits the allegations in paragraph 27.

          28.   Peninsula Township has adopted various ordinances directed at

 wineries located within the township which control all aspects of the business

 including the content of commercial speech, restrictions on the free exercise of

 religion, groups and organizations that may use winery facilities, hours of operation,

 dictating that wineries use in-township suppliers, requiring commercial speech to

 favor local businesses and requiring pre-approval of commercial speech.

          RESPONSE: Defendant admits it has adopted ordinances regarding

 wineries within its jurisdiction and that the same speak for themselves but

 denies that any of these ordinances are illegal for the reasons alleged as it is

 untrue.

          29.   The Peninsula Township ordinances also arbitrarily dictate the

 maximum number of guests a winery may have not based on objective criteria like

 fire code considerations or acreage, but based on the size of one local winery’s

 dining room.



                                           8
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1013 Filed 12/11/20 Page 10 of 60


          RESPONSE: Defendant admits it has adopted ordinances regarding

 wineries within its jurisdiction and that the same speak for themselves but

 denies that any of these ordinances are illegal for the reasons alleged as it is

 untrue.

          30.   The Peninsula Township ordinances also have placed an arbitrary

 financial barrier to operating a winery in the township.

          RESPONSE: Defendant admits it has adopted ordinances regarding

 wineries within its jurisdiction and that the same speak for themselves but

 denies that any of these ordinances are illegal for the reasons alleged as it is

 untrue.

          31.   As noted above, over the past year, Peninsula Township has admitted

 that many provisions of its winery ordinances violate the First Amendment to the

 United States Constitution, violate the Commerce Clause and are preempted by

 Michigan law, yet the ordinances are still in effect.

          RESPONSE: Defendant admits that its ordinances regarding wineries

 within its jurisdiction are still in effect but denies the remaining allegations of

 paragraph 31 as untrue.

 The Peninsula Township Zoning Ordinance.

          32.   Peninsula Township adopted its Zoning Ordinance on June 5, 1972.

          RESPONSE: Defendant admits the allegations of paragraph 32.

          33.   The Zoning Ordinance has been amended since that time with

 various winery related ordinances added.

                                            9
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1014 Filed 12/11/20 Page 11 of 60


          RESPONSE: Defendant admits the allegations of paragraph 33.

          34.   Currently, Peninsula Township’s regulation of wineries is found in

 three section of the Zoning Ordinance: Section 6.7.2(19) Use by Right – Farm

 Processing Facility; Section 8.7.3(10) Winery-Chateau; Section 8.7.3(12) Remote

 Winery Tasting Room. (collectively the “Winery Ordinances”). (Exhibit 1.)

          RESPONSE: Defendant admits that the ordinances references are some

 of the ordinances applicable to wineries within its jurisdiction.

 Section 6.7.2(19) Use by Right – Farm Processing Facility

          35.   Black Star and Two Lads have licenses to operate Farm Processing

 Facilities.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 35.

          36.   Peninsula Township’s intent in enacting the Farm Processing Facility

 ordinance was “to promote a thriving local agricultural production industry and

 preservation of rural character by allowing construction and use of a Farm

 Processing Facility.” Section 6.7.2(19)(a).

          RESPONSE: Defendant admits that Plaintiffs have accurately quoted,

 in part, Section 6.7.2(19)(a) of its Zoning Ordinances and otherwise states that

 the ordinance speaks for itself.

          37.   Under this ordinance, “[t]he majority of the produce sold fresh or

 processed has to be grown on the specific farm operation (land owned or leased for



                                          10
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1015 Filed 12/11/20 Page 12 of 60


 the specific farm operation) of the party owning and operating the Specific Farm

 Processing Facility.” Id.

          RESPONSE: Defendant admits that Plaintiffs have accurately quoted,

 in part, Section 6.7.2(19)(a) of the Zoning Ordinances and otherwise states

 that the ordinance speaks for itself.

          38.   Further, “[e]ighty-five (85) percent of the produce sold fresh or

 processed has to be grown on Old Mission Peninsula.” Id.

          RESPONSE: Defendant admits that Plaintiffs have accurately quoted,

 in part, Section 6.7.2(19)(a) of the Zoning Ordinances and otherwise states

 that the ordinance speaks for itself.

          39.   “Activities such as weddings, receptions and other social functions for

 hire are not allowed....” Id.

          RESPONSE: Defendant admits that Plaintiffs have accurately quoted,

 in part, Section 6.7.2(19)(a) of the Zoning Ordinances and otherwise states

 that the ordinance speaks for itself.

          40.   A Farm Processing Facility is allowed to sell grape wine, but “[g]rape

 wine that is processed, tasted and sold in a Farm Processing Facility under this

 section is limited to ‘Old Mission Peninsula’ appellation wine meaning 85% of the

 juice will be from fruit grown on Old Mission Peninsula.” Section

 6.7.2(19)(b)(1)(ii).




                                           11
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1016 Filed 12/11/20 Page 13 of 60


          RESPONSE: Defendant admits that Plaintiffs have accurately quoted,

 in part, Section 6.7.2(19)(b)(1)(ii) of the Zoning Ordinances and otherwise

 states that the ordinance speaks for itself.

          41.   For other types of wine, “wine, that is processed, tasted and sold in a

 Farm Processing Facility under this section is limited to wine bearing a label

 identifying that 85% of the juice is from fruit grown on Old Mission Peninsula.”

 Section 6.7.2(19)(b)(1)(iii).

          RESPONSE: Defendant admits that Plaintiffs have accurately quoted,

 in part, Section 6.7.2(19)(b)(1)(iii) of the Zoning Ordinances and otherwise

 states that the ordinance speaks for itself.

          42.   Thus, a winery operating under the Farm Processing Facility

 ordinance cannot purchase more than 15% of the fruit it uses to produce wine from

 anyone outside of Peninsula Township.

          RESPONSE: Defendant lacks knowledge or information sufficient to

form a belief as to the truth of the allegations in paragraph 43.

         43.    A Farm Processing Facility may only sell merchandise which “is

 directly related to the consumption and use of the fresh and/or processed

 agricultural produce.” Section 6.7.2(19)(b)(1)(v)(1).

          RESPONSE: Defendant admits that Plaintiffs have accurately quoted,

 in part, Section 6.7.2(19)(b)(1)(v)(1) of the Zoning Ordinances and otherwise

 states that the ordinance speaks for itself.



                                           12
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1017 Filed 12/11/20 Page 14 of 60


         44.    Examples of merchandise which is not allowed are “a) Clothing; b)

 Coffee Cups; c) Bumper Stickers.” Section 6.7.2(19)(b)(1)(v)(4).

          RESPONSE: Defendant admits that Plaintiff have accurately quoted,

 in part, Section 6.7.2(19)(b)(1)(v)(4) of the Zoning Ordinances and otherwise

 states that the ordinance speaks for itself.

          45.   Thus, a winery operating under the Farm Processing Facility

 ordinance cannot sell a t-shirt bearing its logo.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 45.

          46.   But, a Farm Processing Facility could sell a wine glass so long as it

 bore the logo of the winery.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 46.

          47.   In addition to dictating that 85% of the fruit used in wine sold come

 from Old Mission Peninsula, the Farm Processing Facility ordinance mandates that

 85% of all agricultural produce sold, whether fresh or processed, must have been

 grown on Old Mission Peninsula and only land owned or leased by the facility

 owner. Section 6.7.2(19)(b)(2)(I).

          RESPONSE: Defendant admits that Plaintiffs have paraphrased, in

 part, Section 6.7.2(19)(b)(2)(I) of the Zoning Ordinances and otherwise states

 that the ordinance speaks for itself.



                                           13
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1018 Filed 12/11/20 Page 15 of 60


         48.    Thus, a winery operating under the Farm Processing Facility

 ordinance cannot purchase more than 15% of produce it uses in its products from

 anyone outside of Peninsula Township.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 48.

          49.   If a Farm Processing Facility sells dried fruit, “a minimum of 85% by

 weight which is grown on Old Mission Peninsula and a minimum of 50% by

 weight which is grown on the farm, may be dried off premises and sold in the Farm

 Processing Facility retail room, provided, no more than the amount of fruit sent out

 for this processing is returned for retail sale.” Section 6.7.2(19)(b)(2)(V).

          RESPONSE: Defendant admits that Plaintiffs have accurately quoted,

 in part, Section 6.7.2(19)(b)(2)(V) of the Zoning Ordinances and otherwise

 states that the ordinance speaks for itself.

         50.    A Farm Processing Facility must annually provide data and records to

 Peninsula Township to substantiate compliance with the requirement that produce

 used has been grown on land in Peninsula Township. Section 6.7.2(19)(b)(13).

          RESPONSE: Defendant admits that Plaintiffs have paraphrased, in

 part, Section 6.7.2(19)(b)(13) of the Zoning Ordinances and otherwise states

 that the ordinance speaks for itself.

         51.    The Farm Processing Facility ordinance also dictates parcel size and

 use in the following ways:

                (a)   “A total of forty (40) acres of land are required to be devoted to
                      the operation of a farm processing facility.”
                                            14
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1019 Filed 12/11/20 Page 16 of 60


                (b)   “The parcel containing the specific Farm Processing Facility
                      shall have a minimum area of 20 acres and a minimum parcel
                      width of 330 feet.”
                (c)   “There shall be no more than one house on the 20 acre parcel
                      containing the Farm Processing Facility and no more than one
                      house on the remaining required 20 acres.”
                (d)   “If property is leased, the lease shall be for a minimum of one
                      year.”
                (e)   “There shall be a minimum of 5 acres of crops grown on the
                      same parcel as the Farm Processing Facility.” Section
                      6.7.2(19)(b)(4).

          RESPONSE: Defendant admits that Plaintiffs have quoted, in part,

 Section 6.7.2(19)(b)(2)(I) of the Zoning Ordinances and otherwise states that

 the ordinance speaks for itself.

          52.   The retail space at a Farm Processing Facility cannot be more than

 6,000 square feet or one-half of the parcel size, whichever is less. Section

 6.7.2(19)(b)(6).

          RESPONSE: Defendant admits that Plaintiffs have y paraphrased, in

 part, Section 6.7.2(19)(b)(6) of the Zoning Ordinances and otherwise states

 that the ordinance speaks for itself.

          53.   Any violation of these ordinances “serve[s] as grounds for closing the

 retail operations, including tasting, portions of the use by the Township Board.”

 Section 6.7.2(19)(b)(15).

          RESPONSE: Defendant admits that Plaintiffs have quoted, in part,

 Section 6.7.2(19)(b)(15) of the Zoning Ordinances and otherwise states that the

 ordinance speaks for itself.


                                           15
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1020 Filed 12/11/20 Page 17 of 60


          54.   A person who violates the Farm Processing Facility is also subject to

 “a civil fine for each violation to be determined by the Court, along with costs

 which may include all expenses, direct and indirect, to which the Township has

 been put in connection with municipal infraction. Costs of not more than $500.00

 shall be ordered.” Section 4.2.1 Violations and Penalties.

          RESPONSE: Defendant admits that Plaintiffs have quoted, in part,

 Section 6.7.2(19)(b)(2)(I) of the Zoning Ordinances and otherwise states that

 the ordinance speaks for itself.

 Section 8.7.3(10) Winery-Chateau

          55.   Bowers Harbor, Brys, Grand Traverse, Chateau Chantal, Bonobo,

 Tabone, and Mari have licenses to operate Winery-Chateaus.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 55.

          56.   Peninsula Township’s intent in enacting its Winery-Chateau

 ordinance was to “permit construction and use of a winery, guest rooms, and single

 family residences as a part of a single site subject to the provisions of this

 ordinance.” Section 8.7.3(10)(a).

          RESPONSE: Defendant admits that Plaintiffs have quoted, in part,

 Section 8.7.3(10)(a) of the Zoning Ordinances and otherwise states that the

 ordinance speaks for itself.

          57.   The Winery-Chateau ordinance mandates that the minimum parcel

 size under the ordinance is fifty (50) acres. Section 8.7.3(10)(c).

                                           16
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1021 Filed 12/11/20 Page 18 of 60


          RESPONSE: Defendant admits that Plaintiffs have paraphrased, in

 part, Section 8.7.3(10)(c) of the Zoning Ordinances and otherwise states that

 the ordinance speaks for itself.

          58.   The principal use of the property under the ordinance must be a

 winery. Section 8.7.3(10)(d).

          RESPONSE: Defendant admits that Plaintiffs have paraphrased, in

 part, Section 8.7.3(10)(d) of the Zoning Ordinances and otherwise states that

 the ordinance speaks for itself.

          59.   In addition to a minimum lot size of fifty acres, the Winery-Chateau

 ordinance mandates that at least “seventy-five (75%) percent of the site shall be

 used for the active production of crops that can be used for wine production, such

 as fruit growing on vines or trees.” Section 8.7.3(10)(h).

          RESPONSE: Defendant admits that Plaintiffs have quoted, in part,

 Section 8.7.3(10)(h) of the Zoning Ordinances and otherwise states that the

 ordinance speaks for itself.

          60.   While the Winery-Chateau ordinance allows for accessory uses in

 addition to the principal winery use, “[a]ccessory uses such as facilities, meeting

 rooms, and food and beverage services shall be for registered guests only.” Section

 8.7.3(10)(m).

          RESPONSE: Defendant admits that Plaintiffs have quoted, in part,

 Section 8.7.3(10)(m) of the Zoning Ordinances and otherwise states that the

 ordinance speaks for itself.

                                          17
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1022 Filed 12/11/20 Page 19 of 60


          61.   Upon prior approval of the Peninsula Township Board, use of the

 Winery-Chateau by persons other than registered occupants, defined at “Guest

 Activity Uses”, may be allowed. Section 8.7.3(10)(m).

          RESPONSE: Defendant admits that Plaintiffs have paraphrased, in

 part, Section 8.7.3(10)(m) of the Zoning Ordinances and otherwise states that

 the ordinance speaks for itself.

          62.   In limiting Guest Activity Uses and requiring prior Peninsula

 Township Board approval of such activities, Peninsula Township specifically

 states in its ordinance that its intent was to “assure that, in addition to the minimum

 parcel size required for a Winery-Chateau, there is additional farm land in wine

 fruit production in Peninsula Township if Guest Activity Uses are allowed to take

 place at a Winery-Chateau facility.” Section 8.7.3(10)(u)1(a).

          RESPONSE: Defendant admits that Plaintiffs have quoted, in part,

 Section 8.7.3(10)(u)(1)(a) of the Zoning Ordinances and otherwise states that

 the ordinance speaks for itself.

          63.   As the ordinance further explains, this is because “[t]he current

 Winery-Chateau section of the ordinance requires 75% of the site to be used for the

 active production of crops that can be used for wine production such as fruit

 growing on vines or trees, but does not require that any of the wine produced on

 the site be made from wine fruit grown on Old Mission Peninsula.” Id.




                                           18
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1023 Filed 12/11/20 Page 20 of 60


          RESPONSE: Defendant admits that Plaintiffs have quoted, in part,

 Section 8.7.3(10)(u)(1)(a) of the Zoning Ordinances and otherwise states that

 the ordinance speaks for itself.

          64.   Thus, for the right to have Guest Activities at their winery, Plaintiffs

 are required to either grow on acreage other than the winery acreage or purchase

 from a grape grower in Peninsula Township 1.25 tons of grapes for each person

 participating in a Guest Activity. Section 8.7.3(10)(u)3.

          RESPONSE: Defendant admits that Plaintiffs have paraphrased, in

 part, Section 8.7.3(10)(u)(3) of the Zoning Ordinances and otherwise states

 that the ordinance speaks for itself.

          65.   The Winery-Chateau ordinance also states that “Guest Activity Uses

 are intended to help in the promotion of Peninsula agriculture by: a) identifying

 ‘Peninsula Produced’ food or beverage for consumption by the attendees; b)

 providing ‘Peninsula Agriculture’ promotional brochures, maps and awards; and/or

 c) including tours through the winery and/or other Peninsula agriculture locations.

 Section 8.7.3(10)(u)1(b).

          RESPONSE: Defendant admits that Plaintiffs have quoted, in part,

 Section 8.7.3(10)(u)(1)(b) of the Zoning Ordinances and otherwise states that

 the ordinance speaks for itself.

          66.   Plaintiffs are required under the Winery Ordinance to advertise in

 support of Peninsula Township agriculture.



                                            19
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1024 Filed 12/11/20 Page 21 of 60


          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 66.

          67.       In order to have a Guest Activity, the ordinance requires prior

 approval of the Peninsula Township Board. Section 8.7.3(10)(u)2.

          RESPONSE: Defendant admits that Plaintiffs have paraphrased, in

 part, Section 8.7.3(10)(u)(2) of the Zoning Ordinances and otherwise states

 that the ordinance speaks for itself.

              68.   These Guest Activities are limited to the following:

                    (a)   “Wine and food seminars and cooking classes that are
                          scheduled at least thirty days in advance with notice provided to
                          the Zoning Administrator.” Section 8.7.3(10)(u)2(a);
                    (b)   Meetings of 501- (C)(3) non-profit groups within Grand
                          Traverse County but full course meals are not allowed. Section
                          8.7.3(10)(u)2(b);
                    (c)   Meetings of Agricultural related groups that have a direct
                          relationship to agricultural production provided that one month
                          notice is given and the zoning administrator pre-approves the
                          meeting after determining that the group has a “direct
                          relationship to agricultural production.” Section8.7.3(10)(u)2(c)

          RESPONSE: Defendant admits that Plaintiffs have paraphrased and
 quoted, in part, Section 8.7.3(10)(u)(2) of the Zoning Ordinances and
 otherwise states that the ordinance speaks for itself.

          69.       Plaintiffs are prohibited under the ordinance, for example, from

 hosting a meeting of the United Way, Specials Olympics, American Heart

 Association, etc.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 69.

                                               20
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1025 Filed 12/11/20 Page 22 of 60


          70.   Guest Activities also “do not include entertainment, weddings,

 wedding receptions, family reunions or sale of wine by the glass.” Section

 8.7.3(10)(u)2(d). This places a burden on the free exercise of religion.

          RESPONSE: Defendant admits that Plaintiffs have quoted, in part,

 Section 8.7.3(10)(u)(2)(d) of the Zoning Ordinances and otherwise states that

 the ordinance speaks for itself.

          71.   At a Guest Activity, if wine is served “it must be served with food and

 shall be limited to Old Mission Peninsula appellation wine produced at the

 Winery.” Section 8.7.3(10)(u)2(e).

          RESPONSE: Defendant admits that Plaintiffs have quoted, in part,

 Section 8.7.3(10)(u(2)(e) of the Zoning Ordinances and otherwise states that

 the ordinance speaks for itself.

          72.   The above appellation requirement, given federal law governing wine

 appellations, limits service of wine at Guest Activities only to wine where not less

 than 75% of the wine was produced from grapes grown in Peninsula Township.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 72.

          73.   The purchase of grapes from places like California or other states is

 incredibly common in the wine industry.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 73.



                                           21
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1026 Filed 12/11/20 Page 23 of 60


          74.   Plaintiffs cannot serve wine made from California or other states’

 grapes at Guest Activities.

          RESPONSE: Defendant admits that its Zoning Ordinances speak for

 themselves and otherwise leave Plaintiffs to their proofs.

          75.   The number of persons each Plaintiff may have at a Guest Activity is

 limited to one person per 15 square feet of rooms for Guest Activities. But in no case

 may the number of persons exceed 111 or the Fire Marshall maximum occupancy,

 whichever is less. Section 8.7.3(10)(u)4.

          RESPONSE: Defendant admits that Plaintiffs have paraphrased, in

 part, Section 8.7.3(10)(u)(4) of the Zoning Ordinances and otherwise states

 that the ordinance speaks for itself.

          76.   Upon information and belief, the 111 number contained in Section

 8.7.3(10)(u)4 was decided upon in the ordinance as it is the occupancy of Plaintiff

 Chateau Chantal’s dining room.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 76.

          77.   At all Guest Activities, Plaintiffs are required to promote agricultural

 production and, specifically, must:

                (a)    “Identify ‘Peninsula Produced” food or beverage that is
                      consumed by the attendees;
                (b)   “Provide ‘Peninsula Agriculture’ promotional materials; and
                (c)   “Include tours through the winery and/or other Peninsula
                      agricultural locations.” Section 8.7.3(10)(u)5

                                             22
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1027 Filed 12/11/20 Page 24 of 60


          RESPONSE: Defendant admits that Plaintiffs have paraphrased and

 quoted, in part, Section 8.7.3(10)(u)(5) of the Zoning Ordinances and

 otherwise states that the ordinance speaks for itself.

              78.   Hours of operation for Guest Activities are left to the discretion of the

  Town Board, but can be no later than 9:30 p.m. Section 8.7.3(10)(u)5(b).

          RESPONSE: Defendant admits that Plaintiffs have paraphrased, in

  part, Section 8.7.3(10)(u)(5)(b) of the Zoning Ordinances and otherwise states

  that the ordinance speaks for itself.

              79.   Michigan law explicitly allows Michigan wineries to serve food and

  alcohol until 2:00 a.m., daily. MCL 436.2113.

          RESPONSE: Paragraph 79 is an attempt to cite Michigan law for

 which no response is required.                To the extent a response is required,

 Defendant admits that MCL 436.2113 speaks for itself and permits that

 certain liquor licensees may sell alcohol during the hours proscribed therein.

 Defendant denies any allegations in paragraph 79 that are contrary to MCL

 436.2113.

              80.   The Winery Ordinances limit alcohol sales to only those that are

  produced on site. Section 8.7.3(10)(u)5(c).

          RESPONSE: Defendant admits that Plaintiffs have paraphrased, in

 part, Section 8.7.3(10)(u)(5)(c) of the Zoning Ordinances and otherwise states

 that the ordinance speaks for itself.



                                                23
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1028 Filed 12/11/20 Page 25 of 60


              81.   Under Michigan law, an entity with a catering permit is allowed to

  serve alcohol on the winery premises, with certain escrow requirements,

  regardless of where the alcohol is produced.

          RESPONSE: Paragraph 81 is an attempt to cite Michigan law for which

 no response is required. To the extent a response is required Defendant lacks

 knowledge or information sufficient to form a belief as to the truth of the

 allegations in paragraph 81.

              82.   The Winery Ordinances prohibits amplified music and allows only

  amplified voice and recorded background noise so long as the amplification level

  is no greater than normal conversation levels. Section 8.7.3(10)(u)5(g).

          RESPONSE: Defendant admits that Plaintiffs have paraphrased, in

 part, Section 8.7.3(10)(u)(5)(g) of the Zoning Ordinances and otherwise states

 that the ordinance speaks for itself.

              83.   However, MCL 436.1916(11) explicitly allows Michigan licensed

  wineries to have music and singing.

          RESPONSE: Paragraph 83 is an attempt to cite Michigan law for

 which no response is required.             To the extent a response is required,

 Defendant admits that MCL 436.1916(11) speaks for itself.

              84.   The Winery Ordinance prohibits the Plaintiffs from using their

  kitchen facilities for off-site catering. Section 8.7.3(10)(u)5(i).




                                             24
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1029 Filed 12/11/20 Page 26 of 60


          RESPONSE: Defendant admits that Plaintiffs have paraphrased, in

 part, Section 8.7.3(10)(u)(5)(i) of the Zoning Ordinances and otherwise states

 that the ordinance speaks for itself.

              85.   MCL 436.1547 explicitly allows a winery to obtain a catering permit

  which allows it to serve food and drinks off its premises.

          RESPONSE: Paragraph 85 is an apparent statement of Michigan law

 for which no response is required. To the extent a response is required,

 Defendant admits that MCL 436.1547 speaks for itself. Defendant denies as

 untrue any allegations that are contrary to MCL 436.1547.

              86.   Any violation of these ordinances “serve[s] as grounds for closing the

  Guest Activity Uses by the Township Board.” Section 8.7.3(10)(u)8(d).

          RESPONSE: Defendant admits that Plaintiffs have quoted, in part,

 Section 8.7.3(10)(u)(8)(d) of its Zoning Ordinances and otherwise states that

 the ordinance speaks for itself.

          87.       A person who violates the Winery Chateau Ordinance is also subject

 to “a civil fine for each violation to be determined by the Court, along with costs

 which may include all expenses, direct and indirect, to which the Township has

 been put in connection with municipal infraction. Costs of not more than $500.00

 shall be ordered.” Section 4.2.1 Violations and Penalties.

          RESPONSE: Defendant admits that Plaintiffs have paraphrased, in

 part, Section 4.2.1 of the Zoning Ordinances and otherwise states that the

 ordinance speaks for itself.
                                              25
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1030 Filed 12/11/20 Page 27 of 60


 Section 8.7.3(12) Remote Winery Tasting Room

          88.   Peninsula Cellars has a license to operate a Remote Winery Tasting

 Room.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 88.

          89.   Peninsula Township’s intent in passing the Remote Winery Tasting

 Room Ordinance was to “allow wine tasting in a tasting room that is not on the

 same property as the winery with which is associated.”

          RESPONSE: Defendant admits that Plaintiffs have paraphrased and

 quoted, in part, Section 8.7.3(12)(a) of the Zoning Ordinances and otherwise

 states that the ordinance speaks for itself.

          90.   At a Remote Winery Tasting Room, sales by the bottle for

 consumption on the premises is not allowed. Section 8.7.3(12)(g).

          RESPONSE:       Defendant denies the allegations of paragraph 90 as

 untrue as 8.7.3(12)(g) states that “Tasting of wine produced at the winery

 shall be the only wine tasted in the Tasting Room.”

          91.   Michigan law explicitly allows sales by the bottle for consumption on

 the premises.

          RESPONSE: Paragraph 91 is an apparent statement of Michigan law

 for which no response is required. To the extent a response is required,

 Defendant admits that Michigan law speaks for itself and admits any



                                          26
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1031 Filed 12/11/20 Page 28 of 60


 obligations imposed upon it by law, and specifically denies any other

 allegations.

          92.   A Remote Winery Tasting Room is not allowed to offer a full food

 menu. Section 8.7.3(12)(h).

          RESPONSE: Defendant admits that Section 8.7.3(12)(h) permits the

 sales of limited food items in accordance with applicable Michigan laws.

          93.   Under Michigan law, a winery tasting room is allowed to operate a

 restaurant with a full menu.

        RESPONSE: Paragraph 93 is an attempt to cite Michigan law for which

 no response is required. To the extent a response is required, Defendant

 admits that Michigan law speaks for itself.

          94.   A Remote Winery Tasting Room may only sell non-food items which

 promote the winery of Peninsula Township agriculture and has the logo of the

 winery permanently affixed to the product. Non-logoed products are not allowed to

 be sold. Promotional items are limited to “corkscrews, wine glasses, gifts boxes, t-

 shirts, bumper stickers, etc.” Section 8.7.3(12)(i).

          RESPONSE:      Defendant admits that Plaintiffs have quoted, in part,

 Section 8.7.3(12)(i) and otherwise state the ordinance speaks for itself.

 Defendant admits any obligations imposed upon it by law, and specifically

 denies as untrue all other allegations.

          95.   A Remote Winery Tasting Room is not allowed to sell packaged food

 items unless the food item contains wine or fruit produced in Peninsula Township

                                            27
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1032 Filed 12/11/20 Page 29 of 60


 and bears the winery logo. The food can only be for off-premises consumption and

 includes, as examples, “mustard, vinegar, non-carbonated beverages, etc.” Section

 8.7.3(12)(j).

          RESPONSE: Defendant admits that Plaintiffs have paraphrased and

 quoted, in part, Section 8.7.3(12)(j) of the Zoning Ordinances and otherwise

 states that the ordinance speaks for itself.

          96.    A Remote Winery Tasting Room’s “signs and other advertising may

 not promote, list or in any way identify any of the food or non food items allowed

 for sale in the tasting room.” Section 8.7.3(12)(k).

          RESPONSE: Defendant admits that Plaintiffs have quoted, in part,

 Section 8.7.3(12)(k) of the Zoning Ordinances and otherwise states that the

 ordinance speaks for itself.

          Peninsula Township Ordinance Enforcement

          97.    To enforce its ordinances, Peninsula Township employs an Ordinance
 Enforcement Officer.
          RESPONSE: Defendant admits that it appoints an Enforcement Officer
 in accordance with Article IV of the Peninsula Township Zoning Ordinances.
          98.    This person is empowered with the authority to determine, based on
 his subjective opinion, what activities are and are not allowed at wineries in
 Peninsula Township.
          RESPONSE:        Defendant admits that its Enforcement Officer is
 authorized to act in accordance with Article IV of the Peninsula Township
 Zoning Ordinances.

                                           28
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1033 Filed 12/11/20 Page 30 of 60


          99.    Over the years, this has included:
                 (a)   Refusing to allow weddings;
                 (b)   Refusing to allow political fundraisers;
                 (c)   Refusing to allow meetings of books clubs;
                 (d)   Refusing to allow a wine tasting and painting events. (Exhibit
                       2.);
                 (e)   Prohibiting a winery from hosting a corporate Holiday party
                       because the company was not a non-profit nor an agricultural
                       entity. Id;
                 (f)   Threatened an ordinance violation if a winery held a wine
                       tasting event with local health and wellness companies as they
                       did not promote local agriculture. Id;
                 (g)   Allowed some temporary structures deemed acceptable to the
                       enforcement official but not allowing other temporary
                       structures;
                 (h)   Allowed food trucks for events deemed acceptable to the
                       enforcement official but not allowing food trucks at other
                       events;
                 (i)   Refusing to allow live music;
                 (j)   Refusing to allow activities such as yoga, painting and flower
                       arranging outside in the grape vines.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 99.

          100. Peninsula Township’s Winery Ordinances and subjective enforcement

 activities have caused substantial harm to Plaintiffs.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 100.

          101.    Plaintiffs are routinely approached to host weddings, corporate

 events, political events and similar activities which they either must turn down or,

 if they attempt to hold such events, are forced to cancel the events. (Exhibit 3.)
                                             29
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1034 Filed 12/11/20 Page 31 of 60


          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 101.

          102.   Each of these events could mean tens of thousands of dollars in

 revenue to Plaintiffs.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 102.

          103.   In addition to lost revenue, Plaintiffs lose customer good will when

 they regularly have to turn down these events.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 103.

          104.   Plaintiffs receives calls almost daily about hosting weddings. When

 the brides and grooms are turned away, their business goes to other wineries

 outside of Peninsula Township who are glad to receive this much needed revenue.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 104.

          105.   Each of the Plaintiffs, each year, loses hundreds of thousands of

 dollars in revenue because of the limitations in the Winery Ordinances.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 105.

          106.   In total, the Plaintiffs own or lease more than 1,400 acres of land in

 Peninsula Township with more than 900 of those acres in active agriculture

 production.

                                            30
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1035 Filed 12/11/20 Page 32 of 60


          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 106.

          107.   Plaintiffs are forced to own and lease this property because of

 Peninsula Township’s illegal ordinances which damage the Plaintiffs.

          RESPONSE: Defendant denies its ordinances are illegal as it is untrue

 and otherwise lacks knowledge or information sufficient to form a belief as to

 the truth of the remaining allegations in paragraph 107.

          108.   In addition, to comply with the Winery Ordinance requirements to

 purchase fruit from other property owners in Peninsula Township, Plaintiffs

 purchase fruit from Peninsula Township landowners covering more than 220 acres.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 108.

          109.   These monies that Plaintiffs are forced to spend on fruit from local

 farmers could be spent in other areas of the businesses or to purchase fruit from

 farmers outside of Peninsula Township, or Michigan.

          RESPONSE: Defendant lacks knowledge or information sufficient to

 form a belief as to the truth of the allegations in paragraph 109.


  Plaintiffs Attempt to Prompt Change


          110. In early 2019, and after years of restrictions, a group of the Plaintiffs

 attempted to work with Peninsula Township to re-write the Winery Ordinances.



                                            31
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1036 Filed 12/11/20 Page 33 of 60


          RESPONSE:     Defendant admits that it has engaged in negotiations

 regarding the ordinances at issue and that instead of continuing the same

 Plaintiffs have filed the instant litigation. Further, Defendant has recently

 sought to continue engagement with Plaintiffs only to have Plaintiffs respond

 that their proposal is a take it or leave.        Plaintiffs’ proposal requires

 elimination of the winery ordinance permitting the wineries to conduct their

 business without control, regulation of protection of the residents of Peninsula

 Township, is a take it or leave it.

          111. During a Township meeting, the winery owners advised Peninsula

 Township that much of its Winery Ordinances were preempted by Michigan law,

 and specifically the Michigan Liquor Control Code, which completely regulated

 the areas Peninsula Township attempted to regulate.

          RESPONSE:     Defendant admits that Plaintiff have expressed their

  views regarding the ordinances at issue but deny that they are illegal for the

  reason that it is untrue.

          112. In response, on May 30, 2019, Peninsula Township’s attorney

 provided a memorandum to Peninsula Township, which was provided to the

 winery owners, wherein he concluded that the Michigan Liquor Control Code did

 not preempt the Peninsula Township Zoning Ordinance. See Exhibit 4.

          RESPONSE:     Defendant admits that its legal counsel provided an

 interpretative legal opinion to a subcommittee engaged in the negotiations

 with Plaintiffs, which said opinions have not been adopted by the Township

                                        32
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1037 Filed 12/11/20 Page 34 of 60


 Board. Defendant denies as untrue the remaining allegations of paragraph

 112.

          113. In response, a group of the Plaintiffs had the Winery Ordinances

 reviewed by an attorney and, on July 9, 2019, presented Peninsula Township with

 detailed letter and memorandum which included a line by line review of the

 Winery Ordinances and outlined how the Winery Ordinances violated the First

 Amendment to the United States Constitution, the Commerce Clause and were also

 preempted by Michigan law. See Exhibit 5.

          RESPONSE: Defendant admits that Plaintiffs’ counsel provided his

 own interpretative legal opinion to a subcommittee engaged in the

 negotiations with Plaintiffs, which said opinions have not been adopted by the

 Township Board. Defendant denies as untrue the remaining allegations of

 paragraph 113.

          114. The letter and memorandum were detailed to the point of including

 case law which was directly on point and dealt with similar issues.

          RESPONSE: Defendant admits that Plaintiffs’ counsel provided his

 own interpretative legal opinion to a subcommittee engaged in the

 negotiations with Plaintiffs, which said opinions have not been adopted by the

 Township Board. Defendant denies as untrue the remaining allegations of

 paragraph 114.




                                         33
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1038 Filed 12/11/20 Page 35 of 60


          115. On August 23, 2019, Peninsula Township’s attorney responded to the

 July 9, 2019, letter and conceded that the majority of the legal points were accurate

 and that his prior memorandum was incorrect. Exhibit 6.

          RESPONSE: Defendant admits that its legal counsel engaged in further

 negotiations regarding the ordinances at issue but denies that it has conceded

 any of Plaintiffs’ legal points are accurate as untrue.

          116. While in his May 30, 2019, letter, the Peninsula Township attorney

 dismissed the concerns of the winery owners and concluded there were no issues

 with the Winery Ordinances related to preemption, his tune changes and the

 following admissions were made:

               (a)   The portions of the Winery Ordinance which prohibit wineries
                     from operating a restaurant should be revised to comply with
                     MCL 436.1536 which expressly preempts the Winery
                     Ordinances on this issue;
               (b)   The portions of the Winery Ordinance which prohibit wineries
                     from using their kitchen facilities to engage in off-site catering
                     should be revised to comply with MCL 436.1547 which
                     expressly preempts the Winery Ordinances on this issue;
               (c)   The restriction on amplified music should be revisited;
               (d)   The portion of the Winery Ordinance which requires wineries
                     to close at 9:30 p.m. should be revisited as it is expressly
                     preempted by MCL 436.1403, a Michigan Supreme Court case
                     and a Sixth Circuit Court of Appeals case directly on point;
          RESPONSE:      Defendant denies that it made any of the admissions

 alleged in paragraph 116 as it is untrue. The letter speaks for itself.

          117. As for the Commerce Clause, the Peninsula Township attorney

 admitted that “[t]here are issues with the Commerce Clause that should be



                                          34
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1039 Filed 12/11/20 Page 36 of 60


 considered in the future revisions to the Township’s winery ordinances.” He

 admitted that these issues included:

               (a)    The portion of the Winery Ordinance which prohibits meetings
                      of organizations other than Grand Traverse County non-profits
                      should be amended to allow out-of-county non-profits to hold
                      meeting as otherwise the ordinance violates the Commerce
                      Clause;
               (b)    The portion of the Winery Ordinance which allows only
                      meetings of agricultural related groups that have a direct
                      relationship to agricultural production should be revised to
                      allow other groups to hold meetings as otherwise the ordinance
                      violates the Commerce Clause.
               (c)    The portion of the Winery Ordinance which limits wine served
                      to only Old Mission Peninsula appellation wine “violates the
                      Commerce Clause unless the Township can demonstrate that it
                      has no impact on out-of-state interest and that the Township has
                      no other reasonable means in which to advance its local interest
                      of wine sales”;
               (d)    The portion of the Winery Ordinance which requires a winery
                      to grow or purchase 1.25 tons of grapes from another farm in
                      Peninsula Township for each person at a Guest Activity
                      “violates the Commerce Clause unless the Township can
                      demonstrate that it has no impact on out-of-state interest and
                      that the Township has no other reasonable means in which to
                      advance its local interest of wine sales”;
               (e)    The potion of the Winery Ordinance which restricts the use of
                      out-of-states grapes “is, arguably, a restriction on interstate
                      commerce”;
          RESPONSE:      Defendant denies that it made any of the admissions

 alleged in paragraph 117 as it is untrue. The letter speaks for itself.

          118. As for the First Amendment, the Peninsula Township attorney was

 clear in his conclusion that “[t]hese ordinances should be also be revised as they

 would most likely be viewed as constitutionally invalid suppressions of First

 Amendment rights.” His conclusions included the following:

                (a)   The Township Ordinances which require winery logos on
                      products, restrict the products that may be sold specifically
                                           35
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1040 Filed 12/11/20 Page 37 of 60


                       does not allow the sale of clothing, coffee cups, bumper
                       stickers, etc, “should be revised as it is, under the First
                       Amendment standards, an invalid suppression of the Wineries’
                       First Amendment rights”;
                 (b)   The Township Ordinances which restrict the sale of non-food
                       items, require certain logos, restrict others, restrict the sale of
                       certain items and which prohibit the advertising and promotion
                       of food and non-food items “should be revised as they would
                       most likely be viewed as constitutionally invalid suppression of
                       First Amendment rights”;
                 (c)   As for the section of the Township Ordinance which limits
                       capacity to 111 persons based on the capacity of one winery’s
                       dining room, the Peninsula Township attorney concluded that
                       it was “arguably not unconstitutionally vague.”
           RESPONSE: Defendant denies that it made any of the conclusions or

 admissions alleged in paragraph 118 as it is untrue. The letter speaks for

 itself.

           119. The Peninsula Township attorney concluded his letter by stating that

 at the next Township Board meeting “the Township will be taking prompt action”

 “regarding some of the items I mention on my opinion letter to ensure

 compliance.”

           RESPONSE: Defendant admits that its legal counsel wrote a letter and

 that it intended to continue negotiations with the Plaintiffs. The letter speaks

 for itself.

           120. Given that the Peninsula Township attorney admitted that the Winery

 Ordinances violate the First Amendment, violate the Commerce Clause and are

 preempted by Michigan law, one would expect that this “prompt action” would be

 to rescind these illegal ordinances.



                                            36
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1041 Filed 12/11/20 Page 38 of 60


          RESPONSE:       Defendant denies that it made any of the admissions

 alleged in paragraph 120. Its attorney’s letter(s) and opinion(s) speak for

 themselves.

          121. Instead, more than a year later, these illegal ordinances are still in

 effect in Peninsula Township and still causing damage to Plaintiffs.

          RESPONSE: Defendant admits that the ordinances at issue are still in

 effect, but denies that they are illegal as alleged as it is untrue.

          122. In fact, Peninsula Township, on September 21, 2020, published a

 proposed redraft of its Zoning Ordinances which contain the same Winery

 Ordinances their attorney stated were illegal. (Exhibit 7.)

          RESPONSE:       Defendant admits that they are in the process of

 redrafting some of their ordinances and that Exhibit 7 to Plaintiffs’

 Complaint contains substantially similar ordinances to those at issue.

          123   While the majority of the redraft only made grammatical changes,

 Peninsula Township actually used the redraft to take away additional rights from

 the Wineries.

          RESPONSE:       Defendant denies the allegations of paragraph 123 as

 untrue as written.

          124. In the redraft, Peninsula Township stated that wine tastings, winery

 tours, political rallies and free entertainment without fee are now Guest Activities

 subject to the restrictions discussed above when the current ordinances state these

 are not Guest Activities. Id. at 6-32.
                                           37
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1042 Filed 12/11/20 Page 39 of 60


          RESPONSE:           Defendant denies the allegations of paragraph 124 as

 untrue as written.

          125. The United States Constitution and Michigan law explicitly allows

 these types of activities in the Michigan Liquor Control Code which preempts this

 revision.

          RESPONSE: Defendant denies the allegations of paragraph 125 as

 untrue.

          126. Presumably, Peninsula Township seeks to punish the Wineries for

 challenging the Winery Ordinances.

          RESPONSE: Defendant denies the allegations of paragraph 126 as

 untrue.

          127. Thus, this lawsuit is necessary.

          RESPONSE: Defendant denies the allegations of paragraph 127 as

 untrue.

                                           COUNT I

      FACIAL CHALLENGE TO VIOLATION OF FREEDOM OF SPEECH,
      FREEDOM OF EXPRESSION AND FREE EXERCISE OF RELIGION
          UNDER THE FIRST AND FOURTEENTH AMENDMENTS
                          (42 U.S.C. § 1983)
              128. Plaintiffs incorporate and reallege the preceding paragraphs as if fully

  restated herein.

          RESPONSE:            Defendant reincorporates each and every previous

 answer as if fully stated herein.


                                               38
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1043 Filed 12/11/20 Page 40 of 60


              129. The First Amendment to the United States Constitution prohibits the

  abridgement of the freedom of speech.

          RESPONSE: Paragraph 129 is an attempt to cite federal law to which

 no response is required. To the extent a response is required, Defendant

 admits that the First Amendment prohibits some forms of speech.

              130. Political, religious, commercial, and artistic speech are the highest

  and most important forms of speech protected by the First Amendment to the

  United States Constitution.

          RESPONSE: Paragraph 130 is an attempt to cite federal law for which

 no response is required. To the extent a response is required, Defendant

 admits the First Amendment provides for protections of some forms of

 speech.

              131. Charitable and political events are forms of speech protected by the

  First Amendment to the United States Constitution.

          RESPONSE: Paragraph 131 is an attempt to cite federal law for which

 no response is required. To the extent a response is required, Defendant

 admits that the First Amendment provides for protection of some forms of

 speech.

              132. The protections of the First Amendment have been extended through

  the Fourteenth Amendment to prohibit the abridgement of the freedom of speech,

  freedom of expression and of the free exercise of religion by state and local

  governments.

                                              39
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1044 Filed 12/11/20 Page 41 of 60


          RESPONSE: Paragraph 132 is an attempt to cite federal law for which

 no response is required. To the extent a response is required, Defendant

 admits that the First Amendment provides for some protections of speech.

              133. Persons violating the First and Fourteenth Amendments under color

  of state law are liable under 42 U.S.C. § 1983.

          RESPONSE: Paragraph 133 is an attempt to cite federal law for which

 no response is required. To the extent a response is required, Defendant

 admits that the First Amendment provides for some protections of speech.

              134. Peninsula Township’s winery ordinances are a content-based

  restriction on speech.

          RESPONSE:          Defendant denies the allegations of paragraph 134 as

 untrue.

              135. Peninsula Township’s winery ordinances are not narrowly tailored to

  advance any compelling government interest.

          RESPONSE: Defendant denies the allegations of paragraph 135 as

 untrue.

              136. In addition, Peninsula Township’s winery ordinances are a prior

  restraint on speech and the exercise of religion because they require a winery to

  receive prior approval from the government before certain types of speech or

  religious ceremonies are allowed.

          RESPONSE: Defendant denies the allegations of paragraph 136 as

 untrue.

                                             40
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1045 Filed 12/11/20 Page 42 of 60


              137. Peninsula Township has unfettered discretion in interpreting the

  meaning of the definition of Event and in limiting the number of times that a

  winery can use its land to engage in certain types of protected speech, including

  religious and political speech.

          RESPONSE: Defendant denies the allegations of paragraph 137 as

 untrue.

              138. Even if the winery ordinances were a content-neutral restriction on

  speech, they would still be unconstitutionally overbroad because (i) the rationales

  explicitly provided for the winery ordinance provisions do not advance a

  substantial government interest and (ii) winery ordinances are not narrowly

  tailored to meet those rationales.

          RESPONSE: Defendant denies the allegations of paragraph 138 as

 untrue.

              139. Through the winery ordinances, Peninsula Township is acting under

  color of law to deprive Plaintiffs of their constitutional rights, in violation of 42

  U.S.C. § 1983.

          RESPONSE: Defendant denies the allegations of paragraph 139 as

 untrue.

              140. Through the winery ordinances, Peninsula Township further deprives

  the general public of their constitutional rights to engage in protected speech and

  the free exercise of religion, also in violation of 42 U.S.C. § 1983.



                                             41
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1046 Filed 12/11/20 Page 43 of 60


          RESPONSE: Defendant denies the allegations of paragraph 140 as

 untrue.

              141. Peninsula Township’s violations of the First Amendment are even

  more egregious given that its own attorney concluded more than a year ago that

  portions of the Winery Ordinance are unconstitutional.

          RESPONSE: Defendant denies the allegations of paragraph 141 as

 untrue.

              142. Plaintiffs have suffered damages due to the unconstitutional Winery

  Ordinances.

          RESPONSE: Defendant denies the allegations of paragraph 142 as

untrue as written.

          WHEREFORE, Defendant respectfully requests that this Honorable Court

 dismiss Plaintiffs Two Lads and BHV’s Complaint with prejudice and grant

 Defendant such other and further relief as this Court deems just and proper.


                                           COUNT II
        AS-APPLIED CHALLENGE TO VIOLATION OF PLAINTIFF'S
       FREEDOM OF SPEECH UNDER THE FIRST AND FOURTEENTH
                    AMENDMENTS (42 U.S.C. § 1983)
          143.      Plaintiffs incorporate and reallege the preceding paragraphs as if fully

 restated herein.

          RESPONSE:            Defendant reincorporates each and every previous

 answer as if fully stated herein.



                                               42
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1047 Filed 12/11/20 Page 44 of 60


          144.   The winery ordinances restrict Plaintiffs’ speech based on its content,

 specifically by disallowing Plaintiffs from certain political, religious and

 commercial speech.

          RESPONSE: Defendant denies the allegations of paragraph 144 as

 untrue.

          145.   For example, the winery ordinances prohibit Plaintiffs from hosting a

 campaign event for a United State President candidate, prohibit Plaintiffs from

 hosting a religious service such as a wedding, funeral or Sunday service and

 prohibit Plaintiffs from advertising their nonagricultural products.

          RESPONSE: Defendant denies the allegations of paragraph 145 as

 untrue.

          146.   The winery ordinances are unconstitutional as applied to Plaintiffs

 because they face the imminent threat of being fined if they engage in

 constitutionally protected speech, because Plaintiffs’ speech has been chilled and

 because they has been forced to incur significant expense to undertake the

 Peninsula Township Guest Activity application process pursuant to the

 unconstitutional winery ordinances.

          RESPONSE: Defendant denies the allegations of paragraph 146 as

 untrue.

          147.   Peninsula Township’s violations of the First Amendment are even

 more egregious given that its own attorney concluded more than a year ago that

 portions of the Winery Ordinance are unconstitutional.
                                            43
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1048 Filed 12/11/20 Page 45 of 60


          RESPONSE: Defendant denies the allegations of paragraph 147 as

 untrue.

          148. Plaintiffs have suffered damages due to the unconstitutional Winery

 Ordinances.

          RESPONSE: Defendant denies the allegations of paragraph 148 as

 untrue as written.

          WHEREFORE, Defendant respectfully requests that this Honorable Court

 dismiss Plaintiffs Two Lads and BHV’s Complaint with prejudice and grant

 Defendant such other and further relief as this Court deems just and proper.


                                      COUNT III
 VIOLATION OF FREEDOM OF ASSOCIATION UNDER THE FIRST AND
         FOURTEENTH AMENDMENTS (42 U.S.C. § 1983)
          149. Plaintiffs incorporate and reallege the preceding paragraphs as if

 fully restated herein.

          RESPONSE: Defendant reincorporates each and every previous

 answer as if fully stated herein.

          150. The First Amendment to the United States Constitution protects the

 right to peaceably assemble and associate with others in pursuit of a wide variety

 of political, social, economic, educational, religious, and cultural ends.

          RESPONSE: Paragraph 150 is an attempt to cite federal law for which

 no response is required. To the extent a response is required, Defendant




                                           44
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1049 Filed 12/11/20 Page 46 of 60


 admits that the First Amendment provides for some rights to peaceably

 assemble and associate with others.

          151. The right to peaceably assemble and the freedom of expressive

 association applies to state and local governments through the Fourteenth

 Amendment.

          RESPONSE: Paragraph 151 is an attempt to cite federal law for which

 no response is required. To the extent a response is required, Defendant

 admits Defendant admits that the First Amendment provides for some rights

 to peaceably assemble and associate with others.

          152. The constitutional right to peaceably assemble and to the freedom of

 expressive association is directly and substantially burdened by the winery

 ordinances. Plaintiffs cannot gather or host gatherings on their property which

 express a political, religious or commercial view and the limited ability to host

 Guest Activities on their property are subject to prior approval of Peninsula

 Township.

          RESPONSE: Defendant denies the allegations of paragraph 152 as

 untrue.

              153. The winery ordinances are unconstitutional because, among other

  things, the burdens imposed by the winery ordinances are not narrowly tailored,

  necessary, or even substantially related to any compelling government interest.

          RESPONSE: Defendant denies the allegations of paragraph 153 as

 untrue.

                                           45
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1050 Filed 12/11/20 Page 47 of 60


              154. The winery ordinances are unconstitutionally overbroad because the

  total ban on Guest Activity uses outside of the targeted allowance for local non-

  profit organizations and agricultural organizations is not narrowly tailored to

  achieve any purportedly compelling state interests.

          RESPONSE: Defendant denies the allegations of paragraph 154 as

 untrue.

              155. The winery ordinances burden substantially more constitutionally

  protected activities than necessary to achieve the government’s interests in the

  winery ordinances.

          RESPONSE: Defendant denies the allegations of paragraph 155 as

 untrue.

              156. Plaintiffs have suffered damages due to the unconstitutional Winery

  Ordinances.

          RESPONSE: Defendant denies the allegations of paragraph 156 as

 untrue as written.

          WHEREFORE, Defendant respectfully requests that this Honorable Court

 dismiss Plaintiffs Two Lads and BHV’s Complaint with prejudice and grant

 Defendant such other and further relief as this Court deems just and proper.

                                        COUNT IV
                             VIOLATION OF DUE PROCESS
                                  (42 U.S.C. § 1983)
          157. Plaintiffs incorporate and reallege the preceding paragraphs as if fully

 restated herein.
                                             46
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1051 Filed 12/11/20 Page 48 of 60


          RESPONSE:        Defendant reincorporates each and every previous

 answer as if fully stated herein.

          158. The winery ordinances proscribe constitutionally protected speech and

 expressive association.

          RESPONSE: Defendant denies the allegations of paragraph 158 as

 untrue.

          159. The winery ordinance are unconstitutionally vague because the person

 of average intelligence cannot tell from the face of the winery ordinances what

 constitutes a “Guest Activity” prohibited under the winery ordinances and cannot

 govern his or her behavior to comply with the winery ordinances.

          RESPONSE: Defendant denies the allegations of paragraph 159 as

 untrue.

          160. This vagueness will chill, and is currently chilling, the speech and

 expressive association of the residents of Peninsula Township.

          RESPONSE: Defendant denies the allegations of paragraph 160 as

 untrue.

          161. The facial unconstitutionality of the winery ordinances entitle

 Plaintiffs to declaratory relief as to their unconstitutionality and injunctive relief

 against their enforcement by Peninsula Township.

          RESPONSE: Defendant denies the allegations of paragraph 161 as

 untrue.



                                          47
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1052 Filed 12/11/20 Page 49 of 60


          162. Plaintiffs have suffered damages due to the unconstitutional Winery

 Ordinances.

          RESPONSE: Defendant denies the allegations of paragraph 162 as

 untrue as written.

          WHEREFORE, Defendant respectfully requests that this Honorable Court

 dismiss Plaintiffs Two Lads and BHV’s Complaint with prejudice and grant

 Defendant such other and further relief as this Court deems just and proper.

                                       COUNT V
                         DORMANT COMMERCE CLAUSE
                    (Discrimination Against Interstate Commerce)
          163. Plaintiffs incorporate and reallege the preceding paragraphs as if fully

 restated herein.

          RESPONSE:        Defendant reincorporates each and every previous

 answer as if fully stated herein.

          164. As discussed above, the Winery Ordinances discriminate against

 interstate commerce in violation of the Commerce Clause, Article I, § 8, Clause 3,

 of the United States Constitution, by favoring, and mandating in Township

 products and persons over out-of-township products and persons.

          RESPONSE: Defendant denies the allegations of paragraph 164 as

 untrue.

          165. Plaintiffs are therefore entitled to a declaratory judgment that the

 Winery Ordinances discriminate against out-of-Township products and persons are

 unconstitutional under the Commerce Clause.

                                            48
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1053 Filed 12/11/20 Page 50 of 60


          RESPONSE: Defendant denies the allegations of paragraph 165 as

 untrue.

          166. Plaintiffs will suffer irreparable harm if Peninsula Township is

 allowed to enforce the unconstitutional Winery Ordinances.

          RESPONSE: Defendant denies the allegations of paragraph 166 as

 untrue.

          WHEREFORE, Defendant respectfully requests that this Honorable Court

 dismiss Plaintiffs’ complaint with prejudice and grant Defendant such other and

 further relief as this Court deems just and proper.

                                       COUNT VI
                        DORMANT COMMERCE CLAUSE
                     (Excessive Burden on Interstate Commerce)
          167. Plaintiffs incorporate and reallege the preceding paragraphs as if fully

 restated herein.

          RESPONSE: Defendant reincorporates each and every previous answer

 as if fully stated herein.

          168. As discussed above, the Winery Ordinances place an excessive burden

 on interstate commerce in excess of the putative benefit to Peninsula Township in

 violation of the Commerce Clause, Article I, § 8, Clause 3, of the United States

 Constitution, by favoring, and mandating in Township products and persons over

 out-of-township products and persons.

          RESPONSE: Defendant denies the allegations of paragraph 168 as

 untrue.
                                            49
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1054 Filed 12/11/20 Page 51 of 60


          169. Plaintiffs are therefore entitled to a declaratory judgment that the

 Winery Ordinances discriminate against out-of-Township products and persons are

 unconstitutional under the Commerce Clause.

          RESPONSE: Defendant denies the allegations of paragraph 169 as

 untrue.

          170. Plaintiffs will suffer irreparable harm if Peninsula Township is

 allowed to enforce the unconstitutional Winery Ordinances.

          RESPONSE: Defendant denies the allegations of paragraph 170 as

 untrue.

          WHEREFORE, Defendant respectfully requests that this Honorable Court

 dismiss Plaintiffs Two Lads and BHV’s Complaint with prejudice and grant

 Defendant such other and further relief as this Court deems just and proper.

                                          COUNT VII
                                  REGULATORY TAKING
                             (Fifth and Fourteenth Amendment)
              171. Plaintiffs incorporate and reallege the preceding paragraphs as if fully

  restated herein.

          RESPONSE:            Defendant reincorporates each and every previous

 answer as if fully stated herein.

              172. As discussed above, Peninsula Township has enacted a series of

  Winery Ordinances which deprive Plaintiffs of the full use of their property.

          RESPONSE: Defendant denies the allegations of paragraph 172 as

 untrue.
                                               50
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1055 Filed 12/11/20 Page 52 of 60


              173. The Winery Ordinances are “not reasonably necessary to the

  effectuation of a substantial public purpose.” Penn Cent. Transp. Co. v. City of New

  York, 438 U.S. 104, 127 1978.)

          RESPONSE: Defendant denies the allegations of paragraph 173 as

 untrue.

              174. As discussed above, the stated purposes for the Winery Ordinances

  are themselves violations of Plaintiffs’ First Amendment rights and the Commerce

  Clause.

          RESPONSE: Defendant denies the allegations of paragraph 174 as

 untrue.

              175. Plaintiffs will suffer irreparable harm if Peninsula Township is

  allowed to enforce the unconstitutional Winery Ordinances.

          RESPONSE: Defendant denies the allegations of paragraph 175 as

 untrue.

          WHEREFORE, Defendant respectfully requests that this Honorable Court

 dismiss Plaintiffs Two Lads and BHV’s Complaint with prejudice and grant

 Defendant such other and further relief as this Court deems just and proper.


                                       COUNT VII
                              STATE LAW PREEMPTION
          176. Plaintiffs incorporate and reallege the preceding paragraphs as if

 fully restated herein.



                                            51
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1056 Filed 12/11/20 Page 53 of 60


          RESPONSE:       Defendant reincorporates each and every previous

 answer as if fully stated herein.

          177. The Michigan Liquor Control Code, MCL 436.110, et sec, is a

 comprehensive set of statutes which regulate the sale of alcohol in this State.

          RESPONSE: Paragraph 177 is an apparent statement of law for which

 no response is required. To the extent a response is required, Defendant

 admits that the Michigan Liquor Control Code regulates the sale of alcohol in

 Michigan and allows that local ordinances be proscribed regarding the same.

          178. Peninsula Township has enacted ordinances which prohibit conduct

 which is expressly allowed by the Michigan Liquor Control Code.

          RESPONSE: Defendant denies the allegations of paragraph 178 as

 untrue.

          179. The Peninsula Township ordinances which conflict with Michigan law

 are preempted.

          RESPONSE: Defendant denies the allegations of paragraph 179 as

 untrue.

          180. Plaintiffs have suffered damages due the Peninsula Township’s

 enforcement of ordinances which are preempted by Michigan law.

          RESPONSE: Defendant denies the allegations of paragraph 180 as

 untrue as written.




                                          52
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1057 Filed 12/11/20 Page 54 of 60


          WHEREFORE, Defendant respectfully requests that this Honorable Court

 dismiss Plaintiff Two Lads and BHV’s Complaint with prejudice and grant

 Defendant such other and further relief as this Court deems just and proper.


                                        COUNT IX
              VIOLATION OF MICHIGAN ZONING ENABLING ACT
          181. Plaintiffs incorporate and reallege the preceding paragraphs as if

 fully restated herein.

          RESPONSE:       Defendant reincorporates each and every previous

 answer as if fully stated herein.

          182. Under Michigan’s Zoning Enabling Act, MCL 125.3101 et seq, local

 units of government are authorized to enact zoning ordinances “to promote public

 health, safety, and welfare.”

          RESPONSE: Paragraph 182 is an apparent statement of law for which

 no response is required. To the extent a response is required, Defendant

 admits Plaintiffs have partially quoted Michigan’s Zoning Enabling Act and

 that this statute speaks for itself.

          183. Peninsula Township’s Winery Ordinances do not promote public

 health, safety, and welfare.

          RESPONSE: Defendant denies the allegations of paragraph 183 as

 untrue.

          184. Therefore, Peninsula Township has exceeded its authority under

 Michigan’s Zoning Enabling Act which renders the Winery Ordinances void.

                                           53
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1058 Filed 12/11/20 Page 55 of 60


          RESPONSE: Defendant denies the allegations of paragraph 184 as

 untrue.

          WHEREFORE, Defendant respectfully requests that this Honorable Court

 dismiss Plaintiffs Two Lads and BHV’s Complaint with prejudice and grant

 Defendant such other and further relief as this Court deems just and proper.


                                      COUNT X
                                 INJUNCTIVE RELIEF
          185. Plaintiffs incorporate and reallege the preceding paragraphs as if

 fully restated herein.

          RESPONSE:        Defendant reincorporates each and every previous

 answer as if fully stated herein.

          186. Plaintiffs are likely to succeed on the merits of their lawsuit.

          RESPONSE: Defendant denies the allegations of paragraph 186 as

 untrue.

          187. Plaintiffs will be irreparably harmed if an injunction does not issue

 preventing Peninsula Township from continuing to enforce the Winery

 Ordinances.

          RESPONSE: Defendant denies the allegations of paragraph 187 as

 untrue.

          188. Peninsula Township will not be harmed if it is prohibited from

 enforcing its illegal ordinances.




                                             54
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1059 Filed 12/11/20 Page 56 of 60


          RESPONSE: Defendant denies the allegations of paragraph 188 as

 untrue.

          189. Issuance of a preliminary injunction preventing Peninsula Township

 from continuing to enforce its illegal Winery Ordinances will service the public

 interests.

          RESPONSE: Defendant denies the allegations of paragraph 189 as

 untrue.

          190. Plaintiffs have no adequate remedy at law.

          RESPONSE: Defendant denies the allegations of paragraph 190 as

 untrue.

          WHEREFORE, Defendant respectfully requests that this Honorable Court

 dismiss Plaintiffs Two Lads and BHV’s Complaint with prejudice and grant

 Defendant such other and further relief as this Court deems just and proper.

                             AFFIRMATIVE DEFENSES

          Defendant, Peninsula Township, by and through its attorneys, Foley &

 Mansfield PLLP, and for its Affirmative Defenses to Plaintiff Two Lads and

 BHV’s Complaint, alleges as follows:

          A.    Plaintiffs have failed to state a claim upon which relief can be granted.

          B.    Plaintiffs’ claims are barred in whole or in part as a result of the

expiration of the applicable statute of limitations.

          C.    Plaintiffs have failed, neglected and/or refused to properly and

adequately mitigate the damages they claim to have suffered.

                                            55
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1060 Filed 12/11/20 Page 57 of 60


          D.   Some or all of Plaintiffs’ claims are barred because of their failure to

exhaust administrative or other remedies or to satisfy jurisdictional requirements.

          E.   Some or all of Plaintiffs’ claims are preempted by applicable state or

federal law.

          F.   Plaintiffs have failed to identify any Michigan law in which zoning

ordinance provisions were invalidated for restrictions placed on liquor-license

holders.

          G.   Plaintiffs have prayed for damages that are not awardable under

controlling law.

          H.   Plaintiffs have failed to follow the statutorily prescribed process for

amending the Defendant’s zoning ordinances under the Michigan Zoning Enabling

Act.

          I.   Plaintiffs’ reliance on the legal opinions rendered by the Defendant’s

attorney during pre-litigation negotiations in this matter is inadmissible and

improper.

          J.   The Defendant has not made any admissions or otherwise adopted its

attorney’s pre-litigation legal opinions upon which Plaintiffs’ claims rely.

          K.   Plaintiffs do not have a strong likelihood of success on the merits of

their claims such that injunctive relief is improper.

          L.   Plaintiffs have failed to identify irreparable injury such that their

claim for injunctive relief is improper.



                                           56
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1061 Filed 12/11/20 Page 58 of 60


          M.   Defendant maintains that there will be substantial harm to others and

that harm to the public interest weigh against Plaintiffs’ claims for injunctive relief.

          N.   Plaintiffs have failed to identify the damage claims for violation of the

First and Fourteenth Amendments in which they state zoning ordinance provisions

were unconstitutional.

          O.   Plaintiffs have failed to identify any provision of Defendant’s zoning

ordinances that compel or suppress their speech in violation of the First or

Fourteenth Amendments.

          P.   Plaintiffs have failed to identify any provision of the Defendant’s

zoning ordinances that constitute prior restraints or are unconstitutionally vague.

          Q.   Defendant provided Plaintiff with adequate due process with respect

to the claims made in this matter.

          R.   Plaintiffs have failed to identify any provision of the Defendant’s

zoning ordinances that violate the dormant Commerce Clause.

          S.   The Defendant’s zoning ordinances have not resulted in any

regulatory taking as to the Plaintiffs.

          T.   The Michigan Liquor Control Code does not expressly preempt any

portion of the Defendant’s zoning ordinances.

          U.   The Defendant’s zoning ordinances are not subject to field preemption

by the Michigan Liquor Control Code.

          V.   Plaintiffs unreasonably failed to take advantage of preventative and

corrective opportunities provided.

                                           57
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1062 Filed 12/11/20 Page 59 of 60


          W.   Defendant acted at all times pertinent herein, within the bounds of the

 law and good faith.

          X.   Any violations of the law by Defendant, which are denied, were

 inadvertent and not willful or intentional.

          Y.   Defendant reserves the right to file further affirmative defenses and to

 amend its affirmative defenses upon the completion of discovery.

          WHEREFORE, Defendant respectfully requests that this Honorable Court

 dismiss Plaintiffs Two Lads and BHV’s Complaint with prejudice and grant

 Defendant such other and further relief as this Court deems just and proper.


 Dated: December 11, 2020                       By:/s/ Matthew T. Wise
                                                Foley & Mansfield, PLLP
                                                130 E. 9 Mile Rd.
                                                Ferndale, MI 48220
                                                (248) 721-4200
                                                mwise@foleymansfield.com
                                                P76794




                                           58
 1843432 v1
Case 1:20-cv-01008-PLM-RSK ECF No. 26, PageID.1063 Filed 12/11/20 Page 60 of 60


                         CERTIFICATE OF SERVICE

 I hereby certify that on December 11, 2020, I electronically filed the foregoing
 document with the Clerk of the Court using the ECF system, and I hereby certify
 that I have mailed by US Postal Service and sent via email to the following: none.


                                             By:   /s/ Matthew T. Wise
                                                   Foley & Mansfield, PLLP
                                                   130 E. 9 Mile Rd.
                                                   Ferndale, MI 48220
                                                   (248) 721-4200
                                                   mwise@foleymansfield.com
                                                   P76794




                                        59
 1843432 v1
